DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-4, 6-8, 10, 12, 14, and 16 are allowed.
	Sandhu et al.  (US 10368232) teaches a method of communicating over a wireless communication network includes transmitting, by a first wireless device, a connection capability request message to a second wireless device requesting connection capability information of the second wireless device. The method further includes receiving, by the first wireless device, a connection capability response from the second wireless device indicating one or more communication protocols available for providing a service to the first wireless device. In some aspects, the method may further include selecting, by the first wireless device, based at least in part on the connection capability response, a communication protocol from one of the one or more communication protocols indicated, wherein the communication protocol may be utilized for obtaining the service from the second wireless device.
Qui et al. (US 20160050551) teaches a methods, devices and systems for unified information to be carried in P2P discovery, NAN discovery, BLE discovery and NFC discovery that enable two devices to set up a data session either over a P2P link or over an AP infrastructure link. 
Suzuki et al. (US 20150350905) teaches system and method for providing an authentication state of a function execution device to a communication terminal is described. In some examples, the authentication state indicates whether authentication information is needed from the communication terminal before the communication terminal can request performance of one or more functions performable by the function execution device. In other examples, the communication terminal may provide to the communication terminal the authentication information irrespective of whether the function execution terminal has previously provided its authentication state to the communication terminal.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “notify a plurality of services including at least the first service and the second service provided by the information processing apparatus; receive a Peer-to-Peer connection request in which one service among the plurality of services is designated, from a terminal apparatus; connect the information processing apparatus to the terminal apparatus with a direct wireless communication that is not via an external access point device, when the first service is designated by the received Peer-to-Peer connection request; and reject the connection request for connecting the information processing apparatus to the terminal apparatus with the direct wireless communication when the second service is designated by the received Peer-to-Peer connection request.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641